THE COURT.
Plaintiff brought this action to recover the value of material and services furnished in the matter of the *147burial of one Hughes. He presented a claim for the amount to the administrator, Which claim was allowed in part. Thereafter he brought this action against the administrator of the estate for the entire amount.
It is first insisted that the action was not brought within three months after the claim was rejected, and that therefore it is barred. Sufficient answer to tins contention is found in the fact that a claim for funeral expenses is not one of those claims which the statute requires to be presented to the administrator for his approval. Hence the presentation to the administrator in this case was useless labor and accomplished nothing. Under the evidence there is neither an accord and satisfaction nor an account stated. We find no merit in the appeal.
Judgment and order affirmed.